 Case 19-40658        Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19          Desc Main
                                  Document      Page 1 of 28



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In re:
                                                            Chapter 7
Scheherazade, Inc.                                          Case No. 19-40658

                               Debtor.


         APPLICATION FOR ALLOWANCE OF COMPENSATION AND
   REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR CHAPTER 7 TRUSTEE


         Manty & Associates, P.A., moves the court for entry of an order approving its application

for allowance of compensation and expenses.

                                         JURISDICTION

         1.     The case was commenced by the filing of a petition for relief under chapter 7 on

March 10, 2019. This court has jurisdiction over this application under 28 U.S.C. §§ 157 and 1334,

Bankruptcy Rule 5005 and Local Rule 1070-1. This application arises under 11 U.S.C. §§ 329,

330 and 331. This proceeding is a core proceeding and is filed pursuant to Local Rules 2016-1 and

9013-4.

          APPLICANT’S APPOINTMENT AS ATTORNEY FOR THE TRUSTEE

         2.     On April 1, 2019, the court approved applicant’s employment as counsel for the

trustee, effective March 14, 2019. A copy the order approving the trustee’s retention of applicant

is attached as Exhibit A.

         3.     In connection with its appointment as attorney for the trustee, applicant did not

receive a retainer.

                      PRIOR ALLOWANCE OF FEES AND EXPENSES

         4.     Applicant has not been awarded any prior fees and expenses in this case.
 Case 19-40658        Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19             Desc Main
                                  Document      Page 2 of 28



                          UNPAID ADMINISTRATIVE EXPENSES

       5.      To the best of applicant’s belief, there are no other unpaid administrative expenses,

except those of the accountant for the trustee and the trustee.

            DESCRIPTION OF SERVICES AS COUNSEL FOR THE TRUSTEE

       6.      In connection with the bankruptcy case, applicant has performed actual and

necessary services for the trustee in the exercise and furtherance of the trustee’s duties under the

Bankruptcy Code. Attached as Exhibit B are statements of fees incurred on behalf of the trustee

from March 14, 2019 through June 8, 2021. As required by Local Rule 2016-1, those statements

contain an itemization of time separated by task or proceeding, (i) a description of the task or

proceeding, (ii) a detailed list and description of each increment of time expended on the task or

proceeding, and (iii) the name and capacity of the person who expended the time. Applicant

expended a total of 198 hours of combined attorney time for services rendered on behalf of the

Trustee between March 14, 2019 through June 8, 2021 and requests allowance of compensation in

the amount of $78,411.00.

       7.      The following sets forth in narrative form the services applicant performed in its

capacity as attorney for the trustee, the amount of time and results achieved.

                        Cash Collateral and Secured Creditor Disputes

       8.      The trustee needed use of cash collateral to operate the store closing sale and to pay

related expenses such as security, advertising, and employee wages. Initially, the trustee and

secured creditor, BHM Capital, LLC, contemplated stipulated use of cash collateral. Accordingly,

the applicant drafted a complex stipulation for use of cash collateral. Prior to execution, a dispute

arose on whether the trustee and her liquidator were required to guarantee that liquidation proceeds

would pay BHM’s claim in full. The requested guaranty increased liquidation costs such that the
 Case 19-40658        Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                   Document      Page 3 of 28



trustee could not agree. Thereafter, the applicant drafted a motion for use of cash collateral. The

applicant analyzed BHM’s response and defenses. The applicant drafted a reply pleading and

represented the trustee at a hearing on the matter. The court authorized the trustee’s use of cash

collateral. The applicant’s services benefitted the estate as the trustee was able to proceed with the

liquidation sale, which was the most efficient and effective method to sell estate assets and

maximized the monies available to pay creditors.         From the sale of the collateral, the trustee

realized approximately $1,577,289.00 and was able to pay the secured creditor the balance on its

claim and reasonable attorneys’ for a total amount of $325,392.10. By paying the secured

creditor’s claim, in full, this allowed for a distribution to priority and unsecured creditors.

       9.      BHM objected to three settlements between the trustee and various memo creditors.

The applicant analyzed BHM’s objections and drafted a reply. The applicant represented the

trustee at the hearing on BHM’s objections and the settlements were ultimately approved. The

estate received approximately $18,920.00 from memo vendors, plus the proceeds of approximately

fifty-one items of jewelry that the memo vendors agreed could be sold by the estate.

       10.     The applicant also represented the trustee in connection with a dispute on post-

petition interest payable to BHM and regarding total attorney’s fees charged by BHM. The

applicant successfully resolved both issues. The estate realized $17,968.21 in the approval of the

settlement.

       11.     The attorneys’ fees associated with obtaining use of cash collateral and handling

other secured creditor disputes follow:

     Attorneys & Staff            Billing Rate           Hours Billed                   Billed Value
      Nauni Jo Manty                $545.00                 10.1                           $5,504.50
      Mary F. Sieling               $400.00                 13.1                           $5,240.00
    Jacqueline Williams             $400.00                  1.3                             $520.00
 Case 19-40658         Doc 222    Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                  Document      Page 4 of 28



                            Liquidation Sale and Landlord Disputes

       12.     The applicant represented the trustee in connection with disputes and negotiations

related to the store closing sale at the Galleria, Edina. Initially, the landlord would not consent to

an on-site liquidation sale. The applicant had multiple communications with the landlord’s attorney

attempting to negotiate agreeable terms of a store closing sale. The applicant drafted and analyzed

several redlined drafts of an agreement for a sale. The applicant successfully negotiated terms of

a store closing sale. After which, the applicant drafted a motion for sale under section 363 and for

approval of sale procedures. The sale at the Galleria benefited the estate as the most efficient and

effective method to sell estate assets and maximized the monies available to pay creditors. The

trustee realized the maximum amount for the sale by remaining in the location of the Galleria.

       13.     The attorneys’ fees associated with the liquidation sale and handling disputes with

the landlord follow:

     Attorneys & Staff            Billing Rate          Hours Billed                   Billed Value
      Nauni Jo Manty                $545.00                13.9                           $7,575.50
      Mary F. Sieling               $400.00                 5.9                           $2,360.00
    Jacqueline Williams             $400.00                 1.2                             $480.00

                         Disputed Security Interest of Memo Creditors

       14.     Certain vendors delivered jewelry to the debtor to be sold on memo. Eight such

vendors existed and most did not file a UCC financing statement to perfect their security interest

in the subject jewelry. The trustee and applicant argued that the subject jewelry belonged to the

bankruptcy estate and that an avoidance claim arose due to the unperfected security interests. The

vendors argued that they were not required to file a UCC financing statement. The applicant

represented the trustee in these matters by conducting extensive research on the applicability of

Article 9 of the Uniform Commercial Code; analyzing the various vendor agreements and invoices;

analyzing the vendors’ defenses; communicating extensively with the vendors and their attorneys;
 Case 19-40658       Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19           Desc Main
                                  Document      Page 5 of 28



negotiating settlements with each vendor; drafting settlement documents; and responding to a

motion for relief from stay filed by one of the vendors.

       15.     Through the efforts of the applicant, the estate received approximately $18,920.00

from memo vendors. In addition, many memo vendors agreed to allow the trustee to sell their

jewelry and for the estate to keep the proceeds, rather than requiring that the jewelry be returned

under the purported security interest. There were approximately fifty-one items of jewelry that

the memo vendors agreed could be sold by the estate.

       16.     The attorneys’ fees associated with such issues are as follows:

     Attorneys & Staff           Billing Rate          Hours Billed                 Billed Value
      Nauni Jo Manty               $545.00                 .2                            $109.00
      Mary F. Sieling              $400.00                44.5                       $17,800.00
      Krisann Treague              $190.00                 1.5                           $285.00
     Chris Camardello              $495.00                  .3                           $148.50

Applicant has agreed to reduce its fees in this section by $4,342.50 from $18,342.50 to $14,000.00.

                                           Preferences

       17.     The applicant analyzed approximately ten complex multi-payment preferential

transfer claims. The applicant engaged in pre-suit negotiations regarding collection of preference

payments. In connection with those cases, the applicant researched various legal positions raised

by the adverse parties, including analyzing ordinary course of business and calculating new value.

The applicant negotiated settlement documents with the settling parties.

       18.     The applicant also filed five adversary proceedings in connection with the

preferential payments. In connection with the adversary proceedings, the applicant participated in

telephone calls and correspondence with counsel for the defendants in connection with various

issues, including the viability of claims and defenses. The applicant determined ordinary course of

business and calculated new value. The applicant successfully negotiated a monetary settlement
 Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19         Desc Main
                                    Document      Page 6 of 28



of each adversary proceedings, drafted settlement documents, and each adversary was dismissed

as a result of the settlement.

        19.     Through the efforts of the applicant, the estate received approximately $59,400.00

and reduced unsecured claims by $97,967.66 in connection with the preferences, which increased

the distribution to unsecured creditors

        20.     The attorneys’ fees associated with the preferences follow:

     Attorneys & Staff              Billing Rate           Hours Billed             Billed Value
      Nauni Jo Manty                  $545.00                   .8                       $436.00
      Mary F. Sieling                 $400.00                 58.5                   $23,400.00
      Mary F. Sieling                 $425.00                  3.2                     $1,360.00

                                           Claim Objections

        21.     The trustee’s staff reviewed and analyzed approximately 174 claims, of which

seventy-four claims were filed with errors. The trustee’s staff was able to resolve fifty-seven of

the disputed claim without the applicant’s assistance. Thereafter, the applicant filed motions

objecting to claims on the seventeen remaining disputed claims. Most errors were made by

individuals who sold jewelry with Scheherazade on consignment, known as the estate jewelry. The

trustee’s staff and subsequently the applicant worked with each claimant to determine what jewelry

was sold, for what price, and ultimately, the appropriate value of the claim. This was a tremendous

undertaking as many claimants had several items of jewelry on consignment, some items sold and

some did not, meaning the trustee’s staff and the applicant analyzed extensive records of the

debtor. Through the efforts of the applicant, the claims were reduced, which benefited the estate

as it will result in a higher distribution to creditors.

        22.     The attorneys’ fees associated with the claim objections follow:

     Attorneys & Staff              Billing Rate           Hours Billed             Billed Value
      Mary F. Sieling                 $400.00                 15.2                     $6,080.00
      Mary F. Sieling                 $425.00                  .9                        $382.50
 Case 19-40658       Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19            Desc Main
                                 Document      Page 7 of 28



                                         Miscellaneous

       23.     The applicant represented the trustee in connection with several miscellaneous legal

matters. The debtor had jewelry given to it by individuals selling the jewelry on consignment,

known as the estate jewelry. In connection with such jewelry, the applicant drafted a motion to

release the jewelry to the owners. The applicant also conducted research as to the bankruptcy

estate’s rights to consumer consignments and communicated with the estate jewelry owners on the

issues. The applicant also negotiated the release on a lease of a Canon Printer. The applicant also

represented the trustee in connection with a dispute with Comcast, in which Comcast transferred

the debtor’s telephone number to a third party, another jewelry store. The applicant drafted a

motion for 2004 examination to gather information on the transfer. The applicant represented the

trustee at a hearing on the matter and had multiple communications with Comcast and the

transferees’ attorney. The telephone number was successfully restored as the debtor’s main number

to be used during the store closing sale. The applicant also represented the trustee in drafting a

motion for 2004 examination of U.S. Bank and Bremer Bank related to bank statements and copies

of cancelled checks so the trustee could review for avoidance claims.

       24.     The attorneys’ fees associated with miscellaneous services follow:

     Attorneys & Staff           Billing Rate            Hours Billed               Billed Value
      Mary F. Sieling              $400.00                  22.9                       $9,160.00
      Mary F. Sieling              $425.00                   4.5                       $1,912.50

       25.     Exhibit B also reflects a statement of actual costs and expenses incurred on behalf

of the trustee from March 14, 2019 through June 8, 2021. Actual costs and expenses incurred on

behalf of the trustee during that time totaled $485.02. Outside charges were billed at actual

costs. Applicant charges 25 cents per page for copies.
 Case 19-40658     Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19           Desc Main
                               Document      Page 8 of 28



      WHEREFORE, applicant requests the court enter an order:

      1.     Allowing applicant compensation in the amount of $78,411.00.

      2.     Allowing applicant reimbursement of expenses in the amount of $485.02.

      3.     Directing the trustee to pay forthwith to applicant the sum of $78,896.02, which

             represents total fees and expenses.

Dated: June 18, 2021                               MANTY & ASSOCIATES, P.A.

                                                   /e/ Mary F. Sieling
                                                   Mary F. Sieling (#389893)
                                                   Nauni Manty (#230352)
                                                   150 South Fifth Street, Suite 3125
                                                   Minneapolis, MN 55402
                                                   (612) 465-0990

                                                   Attorneys for Trustee
 Case
 Case19-40658
      19-40658 Doc
               Doc222 Filed04/01/19
                   34 Filed 06/18/21 Entered
                                      Entered04/01/19
                                              06/18/2112:45:10
                                                      15:42:19 Desc
                                                               DescMain
                                                                    Main
                       Document
                        Document    Page 9 of 28
                                     Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In Re:                                                 Chapter 7
                                                       Case No. 19-40658
Scheherazade, Inc.,
                        Debtor.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         The trustee’s application to approve the employment of Manty & Associates, P.A. as the

trustee’s attorneys came before the court.

         Based on the application, the recommendation of the United States Trustee and 11 United

States Code §327,

         IT IS ORDERED: The employment is approved.


Dated:      April 1, 2019

                                               /e/ Kathleen H. Sanberg
                                             _________________________________________
                                             Kathleen H. Sanberg
                                             Chief United States Bankruptcy Judge
                                               127,&(2)(/(&7521,&(175<$1'
                                               ),/,1*25'(525-8'*0(17
                                               )LOHGDQG'RFNHW(QWU\PDGHRQ04/01/2019
                                               /RUL9RVHMSND&OHUNE\6'




                                                                                             Exhibit A
         Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                            Manty & Associates,
                                            Document      Page 10 P.A.
                                                                  of 28
                                                  150 South Fifth Street
                                                        Suite 3125
                                                 Minneapolis, MN 55402
                                                 Fed. ID No.


Invoice submitted to:                                              June 14, 2021
Nauni J. Manty
150 South Fifth St
Suite 3125
Minneapolis, MN 55402
In Reference To:Scheherazade Inc.

                 Bky Case No.: 19-40658
Invoice #14767

             Professional Services

                                                                                               Hrs/Rate        Amount

  3/14/2019 NJM Various communications with Colin Dougherty, attorney for Galleria                 0.20         109.00
                Shopping Center, regarding issues with the space.                                545.00/hr

  3/15/2019 CC      Review correspondence from client regarding status (.1); communicate           0.20    NO CHARGE
                    with client regarding UCC searches (.1).                                     495.00/hr

             NJM Communications with Colin Dougherty regarding security deposit,                   0.20         109.00
                 removal options, etc. and closing sale.                                         545.00/hr

             NJM Communications with Colin Dougherty regarding the leased spaced.                  0.20         109.00
                                                                                                 545.00/hr

  3/18/2019 CC      Conference with client regarding status and strategy.                          0.30    NO CHARGE
                                                                                                 495.00/hr

  3/19/2019 JJW     Research in connection with liquidation sale in shopping mall (.2);            0.30         120.00
                    advise Nauni Manty in connection with the same (.1).                         400.00/hr

             MFS Begin researching estate's rights in estate jewelry (1.0); begin drafting         5.70       2,280.00
                 motion to release estate jewelry (2.5); research estate's interest in           400.00/hr
                 jewelry delivered on memo (1.0); telephone calls with memo vendors
                 re estate's interest (.7); email correspondence with memo vendors (.5).

             CC     Conference with client regarding setoff issues.                                0.20    NO CHARGE
                                                                                                 495.00/hr

  3/20/2019 MFS Continue drafting motion to release estate jewelry (.8); consult with              2.40         960.00
                trustee re motion and estate jewelry (.5); email correspondence with             400.00/hr
                estate consignors re motion to release jewelry (.5); telephone call with
                consumer consignors re estate jewelry and motion to release (.6).

  3/21/2019 MFS Discuss revision with trustee on motion to release estate jewelry (.5);            2.70       1,080.00
                do additional research on consumer consignments in bankruptcy cases              400.00/hr
                (.6); email clerk re hearing date (.1); finish drafting and filing motion to
                release estate jewelry (.5); telephone calls with consignors related to
                the motion to release jewelry (.5); email with consumer consignors




                                                                                                             Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19           Desc Main
                                           Document      Page 11 of 28


                                                                                                         Page    2
                                                                                           Hrs/Rate        Amount

                   regarding estate jewelry (.3); email with John Lamey re his client's
                   position on estate jewelry (.2).

  3/25/2019 MFS Email with consumer consignors re motion to release estate jewelry             1.30         520.00
                (.6); telephone calls with consumer consignors (.7).                         400.00/hr

            NJM Communications with counsel for Eaton Hudson and the needs to stay             0.20         109.00
                in the premises for the liquidation sale.                                    545.00/hr

  3/26/2019 MFS Begin drafting motion for authority to sell inventory under section 363        2.60       1,040.00
                and for authorization of sale procedures (1.0); research sale                400.00/hr
                procedures in the Z Gallerie bankruptcy (.5). Stratgize with trustee on
                363 sale and sale procedures (.4); email with Gretchen Cohenour re
                estate jewelry (.3); email correspondence with M. Thomas re estate
                jewelry (.2); email correspondence with Catherine Zimba re estate
                jewelry (.2).

            NJM Communications and conference calls with counsel of Eaton Hudson               3.90       2,125.50
                and Colin Dougherty regarding use of the store for the liquidation and       545.00/hr
                the various requirements of the landlord in order to do so.

  3/27/2019 MFS Telephone call with consignor re motion to release estate jewelry (.8);        1.00         400.00
                email correspondence with C. Kruse re motion to release estate jewelry       400.00/hr
                (.2).

  3/28/2019 MFS Continue drafting motion for 363 sale and for approval of sale                 3.20       1,280.00
                procedures (1.8); consult with trustee on strategy for sale procedures       400.00/hr
                (.3); telephone call with Somerset Manufacturers re commercial
                consignment and avoidance powers (.2); receive email from Somerset
                Manufacturers regarding avoidance of consigned inventory (.3);
                discuss avoidance adversary with trustee regarding commercially
                consigned jewelry under article 9 (.3); receive email from Jacob Seller
                regarding his client's position on estate jewelry and respond to same
                (.3); email Somerset re avoidance of unperfected interest in memo
                inventory (.2).

            NJM Communications regarding the draft agreement for the liquidation from          0.30         163.50
                Colin Dougherty.                                                             545.00/hr

  3/29/2019 NJM Receive and review Store Closing Agreement; communications with                0.60         327.00
                Paul Ratelle and Colin Dougherty regarding same.                             545.00/hr

   4/1/2019 MFS Receive email from Erin Bryan re trust's interest in estate jewelry and        0.40         160.00
                respond to same.                                                             400.00/hr

            NJM Receive and review revised agreement; make changes to same and                 2.00       1,090.00
                forward to Colin Dougherty and Paul Ratelle.                                 545.00/hr

   4/2/2019 NJM Various communications regarding the Store Closing Agreement as                1.10         599.50
                well as review of the limitations on signage regarding the store closing     545.00/hr
                and other limitations of the landlord.




                                                                                                         Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                           Document      Page 12 of 28


                                                                                                            Page    3
                                                                                              Hrs/Rate        Amount

   4/3/2019 MFS Begin drafting motion to approve stipulation of use of cash collateral.           0.50         200.00
                                                                                                400.00/hr

            NJM Communications with Colin Dougherty and Paul Ratelle regarding                    2.00       1,090.00
                resolution of the landlord's concerns in connection with liquidation and        545.00/hr
                Store Closing Agreement (.6); forward photos of signs used by
                furniture store liquidating furniture in the Galleria and the unrealistic
                positions taken by the landlord in connection therewith (.3);
                communications from the landlord's counsel regarding the necessity for
                security during the sale (.4); review and revise Store Closing
                Agreement and communications regarding same as well as the issues
                with the FF&E sale. (7).

   4/4/2019 MFS Review BHM loan documents (.3); continue drafting motion to approve               2.40         960.00
                stipulation of use of cash collateral (1.0); begin drafting stipulation for     400.00/hr
                use of cash collateral (.8); email correspondence with consignor re
                motion to release estate jewelry (.3).

            NJM Conference call with Paul Ratelle and Collin Dougherty regarding the              0.50         272.50
                Store Closing Agreement.                                                        545.00/hr

            NJM Communications with Terri Running regarding her representation of                 1.40         763.00
                secured creditor legal positions.                                               545.00/hr

   4/5/2019 MFS Receive email regarding motion to release estate jewelry (.2); email D.           0.30         120.00
                Harayda re motion to release estate jewelry (.1).                               400.00/hr

            NJM Receive and review revised draft of Store Closing Agreement.                      0.40         218.00
                                                                                                545.00/hr

   4/8/2019 MFS Receive email from clerk re motion to release estate jewelry (.1);                0.40         160.00
                receive email from Canon regarding leased copier and respond to                 400.00/hr
                same (.3).

            NJM Communications with Colin Dougherty regarding the inconsistency of                1.50         817.50
                positions in connection with other liquidations with tenants in the             545.00/hr
                Galleria (.3); receive and review red-lined Store Closing Agreement
                and respond to same (.4); receive comments from Eaton Hudson's
                counsel regarding issues with landlord's action with barrier (.3);
                communications with landlord's counsel regarding right of first refusal
                of (.2); finalize Store Closing Agreement (.3).

   4/9/2019 MFS Receive email from John Lamey re Hans jewelry and respond to same                 1.60         640.00
                (.3); edit motion to approve stipulation for use of cash collateral (.7);       400.00/hr
                telephone call with Dave Kozlowski re Bonanza secured claim and
                reclamation demand (.3); analyze Bondaza Security Agreement (.3).

            NJM Provide Landlord's attorney with 24-hour notice to remove the                     0.20         109.00
                barricade to the store's premises.                                              545.00/hr




                                                                                                            Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                           Document      Page 13 of 28


                                                                                                            Page    4
                                                                                              Hrs/Rate        Amount

  4/10/2019 MFS Draft memo re call with attorney for Michael Bondanza (.2); Continue              0.60         240.00
                drafting motion to approve stipulation for cash collateral (.4).                400.00/hr

  4/11/2019 MFS Review stipulation for use of cash collateral (.3); continue drafting             4.50       1,800.00
                motion to approve use of cash collateral (.4); email with estate                400.00/hr
                consignor re motion to release estate jewelry (.2); begin drafting
                complaint against Somerset regarding avoidance of unperfected
                consignment (1.5); email clerk for hearing date on motion for use of
                cash collateral (.1); Draft motion for use of cash collateral (1.0);
                received edits from Nauni Manty re motion for use of cash collateral
                and do final proof (.7); receive voicemail from consignor re motion to
                release (.1); edit certificate of service for motion for use of cash
                collateral (.2).

            NJM Review and revise motion for cash collateral.                                     1.10         599.50
                                                                                                545.00/hr

  4/16/2019 MFS Receive email from Jacob Sellers re consigned owners interest and                 0.60         240.00
                respond to same (.3); receive email from M. Scott related to motion for         400.00/hr
                release of estate jewelry and respond to same (.3).

  4/17/2019 JJW    Legal research in connection with business judgment rule and                   0.90         360.00
                   employment of professionals.                                                 400.00/hr

            MFS Draft affidavit of Robert Epstein (.6); Email Bob Epstein re provisions of        1.30         520.00
                affidavit (.2); email J. Lamey re motion to release estate jewelry (.3);        400.00/hr
                telephone call with Ken Edstrom re BHM's objection to use of cash
                collateral (.2).

  4/18/2019 CC     Research consignment issues.                                                   0.30         148.50
                                                                                                495.00/hr

            JJW    Legal research in connection with adequate protection (.8); legal              1.30         520.00
                   research in connection with equity cushion (.2); review and revise reply     400.00/hr
                   to opposition to motion for use of cash collateral (.3).

            MFS Review reply to objection to use of cash collateral (.3); telephone call          0.60         240.00
                with LDM's attorney re secured interest (.3).                                   400.00/hr

            NJM Review objection to use of cash collateral by BHM, the secured creditor           4.80       2,616.00
                (.9); prepare reply of trustee to objection (2.8); prepare for and attend       545.00/hr
                hearing on motion for use of cash collateral (1.1).

  4/22/2019 MFS Telephone call with estate jewelry owner motion to release jewelry (.3);          1.30         520.00
                email with estate jewelry owners re returning items (.5); email with M.         400.00/hr
                Scott at Faegre re motion to release estate jewelry (.3); email with Erin
                Bryan at Dorsey re motion for release of estate jewelry (.2).

  4/23/2019 MFS Email John Lamey re motion to release estate jewelry (.2); receive                1.40         560.00
                email from George Warner re Chardonnay Diamonds (.2); review                    400.00/hr
                Chardonnay Diamonds consignment documents (.4); email Nauni




                                                                                                            Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19            Desc Main
                                          Document      Page 14 of 28


                                                                                                         Page       5
                                                                                           Hrs/Rate        Amount

                   Manty re avoiding Chardonnay's unperfected interest (.3); email
                   George Warner re avoiding interest (.3).

  4/24/2019 MFS Telephone call with Comcast regarding violation of the stay and 549            0.80         320.00
                claim regarding transfer of phone number; draft letter to Comcast re         400.00/hr
                unauthorized transfer on telephone number.

  4/25/2019 MFS Draft motion for 2004 exam of Comcast, Christensen Jewelers, Alex              2.00         800.00
                Christensen and Daniel Christensen (1.7); email clerk re hearing date        400.00/hr
                (.1); email Nauni Manty re motion for 2004 exam (.2).

            NJM Communications with consigned creditor and need for relief from stay.          0.20         109.00
                                                                                             545.00/hr

  4/29/2019 MFS Telephone call with attorney for Christensen Jewelers re 2004 exam             0.60         240.00
                (.3); email correspondence with attorney for Christensen re 2004 exam        400.00/hr
                (.3).

  4/30/2019 MFS Receive VM from attorney for consigner and respond to same (.2);               1.80         720.00
                Receive VM from attorney for Michael Bondanza (.1); telephone call           400.00/hr
                with attorney for Michael Bondanza (.3); email trustee about Michael
                Bondanza jewelry and issues (.2); email with Erin Bryan re
                consignment jewelry (.2); receive and respond to email from attorney
                for Christensen jewelers (.3); continue drafting complaint against
                Somerset (.5).

   5/1/2019 MFS Prepare for motion for 2004 exam (.4); represent trustee at motion for         3.50       1,400.00
                2004 exam (.5); draft revised proposed order and email to clerk (.2);        400.00/hr
                email trustee re draft complaint against Somerset (.2); receive email
                from George Warner re Chardonnay Diamonds avoidance claim (.3);
                research "substantially engaged in business of selling good of others"
                (1.0); email G. Warner re settlement of Chardonnay Diamonds issue
                (.3); review debtor inventory lists to confirm not substantially engaged
                in selling goods of others (.6).

            NJM Communications with secured creditor's attorney regarding report of            0.30         163.50
                sales.                                                                       545.00/hr

   5/2/2019 MFS Email with S. Smith re Chardonnay inventory (.2); receive email from           1.70         680.00
                George Warner re settlement of avoidance issue with Chardonnay               400.00/hr
                Diamonds (.2); telephone call with Comcast re order for 2004 exam
                and that number be transferred (.5); email debtor's attorney re
                Comcast account information (.2); receive email from attorney Huffman
                re consigned items and respond to same (.3); email with Ann Bottolene
                re Christensen account (.3).

            NJM Communications with Terri Running regarding Gemco's consigned                  0.40         218.00
                inventory and it competing with her client's security interest.              545.00/hr

   5/3/2019 MFS Email with Ann Bottolene re Comcast transfer.                                  0.20             80.00
                                                                                             400.00/hr




                                                                                                         Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19             Desc Main
                                           Document      Page 15 of 28


                                                                                                           Page       6
                                                                                             Hrs/Rate        Amount

   5/6/2019 MFS Email with David Kozlowski re stipulation on Bondanza jewelry (.3);              0.60         240.00
                Email with Comcast Corporate counsel re telephone number transfer              400.00/hr
                (.3).

   5/7/2019 MFS Email with Comcast Corporate Counsel re transfer for phone number.               0.20             80.00
                                                                                               400.00/hr

   5/8/2019 MFS Email Comcast's counsel re line transfer.                                        0.10             40.00
                                                                                               400.00/hr

   5/9/2019 MFS Review settlement offer from Chardonney diamonds re avoidance                    0.90         360.00
                issue (.3); discuss Chardonney settlement with trustee via email (.2);         400.00/hr
                email George Warner re settlement of Chardonney avoidance claim
                (.4).

  5/14/2019 MFS Analyze email and offer from Geprge Warner tre avoidance of                      1.10         440.00
                Chardonnay Diamond's interest (.4); email Warner re same and with              400.00/hr
                counteroffer (.4); email Danny Ambalu re avoidance of Sommerset's
                interest and settlement (.3).

  5/15/2019 MFS Receive email from Danny Ambalu re avoidance of Somerset items                   0.30         120.00
                (.2); email Abalu re same (.1).                                                400.00/hr

  5/16/2019 MFS Telephone call with Danny Ambalu re settlement of lien avoidance                 0.70         280.00
                issue (.4); Telephone call with other vendor re lien avoidance and             400.00/hr
                settlement (.3).

  5/20/2019 MFS Research surcharging trustee expenses on sale (.6); receive email                1.30         520.00
                from A Glam representative re avoidance of unperfected claim and               400.00/hr
                settlement offer (.4); email trustee re same (.2); receive voicemail re A.
                Glam settlement (.1).

  5/21/2019 MFS Receive email from estate jewelry owner re motion to release and                 0.40         160.00
                respond to same (.2); email George Warner re settlement of                     400.00/hr
                Chardonney diamonds avoidance claim (.2).

  5/22/2019 MFS Receive email from Michael Bondanza re insurance claim (.2); discuss             1.50         600.00
                with trustee Takahashi motion for relief from stay (.3); begin preparing       400.00/hr
                response to Tahakashi's motion for relief (.5); telephone call with Terri
                Running re motion for relief from stay (.2); email A. Glam Diamonds re
                settlement of lien avoidance issue (.3).

            NJM Communications with Terri Running regarding payoff of the secured                0.90         490.50
                creditor's principal obligation and letter regarding same.                     545.00/hr

  5/23/2019 MFS Research penalty interest (.5); Receive email from A. Glam re                    1.80         720.00
                settlement of avoidance action (.2); email trustee re same (.1); receive       400.00/hr
                email from George Warner re settlement of Chardonney Diamonds
                avoidance action (.3); discuss settlement with trustee (.2); call with
                Warner to Chardonney settlement (.2); email Warner re Chardonney
                settlement (.3).




                                                                                                           Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19           Desc Main
                                           Document      Page 16 of 28


                                                                                                         Page    7
                                                                                           Hrs/Rate        Amount

  5/24/2019 MFS Email George Warner re settlement of avoidance claims re                       0.90         360.00
                Chardonnay diamonds (.2); review changes to verification re                  400.00/hr
                Charndoney Diamonds settlement (.2); receive email from A. Glam re
                settlement of avoidance claims (.2); discuss A. Glam settlement with
                trustee via email (.3).

  5/28/2019 MFS Revise settlement documents for Chardonnay Diamonds settlement                 1.30         520.00
                (.3); email George Warner re same (.2); Review settlement offer from         400.00/hr
                A. Glam (.3); discuss A. Glam settlement with trustee (.2); email Rafi
                Glam re A. Glam settlement offer (.3).

  5/29/2019 MFS Email A. Glam re settlement (.4); begin drafting response to Takahashi         2.40         960.00
                motion for relief from stay (1.5); research "substantially engaged in        400.00/hr
                selling goods of others" (.6); research creditor knowledge (.5).

  5/30/2019 MFS Finish drafting response to Takahashi motion for relief from stay (1.0);       1.90         760.00
                email Danny Ambalu re settlement on Somerset items (.3); analyze             400.00/hr
                email from Takahashi re motion for relief and settlement (.3); email
                Andrew Green re settlement of Takahashi items (.3).

  5/31/2019 MFS Receive email from Danny Ambalu re settlement on Somerset items                0.30         120.00
                (.2); email Danny re same (.1).                                              400.00/hr

   6/3/2019 MFS Email Danny Ambalu re settlement of Somerset claim (.3).                       0.30         120.00
                                                                                             400.00/hr

   6/4/2019 MFS Email client re settlement of Takahashi avoidance claims and motion            1.10         440.00
                for relief (.3); draft stipulation of settlement on Takahashi motion for     400.00/hr
                relief and avoidance claims (.6); email Andy Green re Takahashi
                stipulation (.2).

   6/5/2019 MFS Telephone call with Danny A. re settlement of Somerset jewelry (.3);           0.90         360.00
                telephone call with vendor re avoidance claims (.3); email client re         400.00/hr
                settlement of Somerset claims (.3)

            NJM Communications with Colin Dougherty regarding Eaton Hudson's                   0.20         109.00
                violation of the Store Closing Agreement and clarification that the          545.00/hr
                chandelier was purchased by the debtor.

   6/6/2019 KNT    Drafted jewelry descriptions in stipulation with Takahashi.                 1.50         285.00
                                                                                             190.00/hr

            MFS Telephone call with Danny Ambalu re settlement on Somerset items               2.40         960.00
                (.3); telephone call with Joe Lawver re settlement of vendor goods (.2);     400.00/hr
                receive email from A Glam re settlement (.3); discuss A. Glam and
                Somerset settlement with trustee (.3); email Danny Ambalu re
                Somerse settlement (.4); receive email from Dan Levy about
                settlement of Assael items (.2); respond to same (.2); email Rafi Glam
                re A. Glam settlement (.3); receive order on Takahashi motion for relief
                from stay (.1); email A. Green re Takahaskhi order (.1).




                                                                                                         Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19            Desc Main
                                          Document      Page 17 of 28


                                                                                                         Page       8
                                                                                           Hrs/Rate        Amount

   6/7/2019 MFS Email A. Green re Somerset settlement.                                         0.10             40.00
                                                                                             400.00/hr

  6/10/2019 MFS Email A. Glam re settlement of avoidance claim.                                0.40         160.00
                                                                                             400.00/hr

  6/11/2019 MFS Telephone call with estate consignor re motion to release jewelry (.2);        0.70         280.00
                email A. Glm re avoidance settlement (.5).                                   400.00/hr

  6/13/2019 MFS Receive email from J. Lawver re BHM objection (.2); telephone call             0.40         160.00
                with J. Lawver and client re same (.2).                                      400.00/hr

  6/14/2019 NJM Several communications with the secured creditor's counsel regarding           0.60         327.00
                payment of excessive attorneys' fees.                                        545.00/hr

  6/18/2019 MFS Telephone call with Adam Altman re LDM motion for relief from stay             0.20             80.00
                (.2).                                                                        400.00/hr

            NJM Review objection to notice of settlement filed by secured creditor.            0.50         272.50
                                                                                             545.00/hr

  6/19/2019 MFS Telephone call with Dori Paul on eFiligree consignment settlement (.3);        1.50         600.00
                email D. Paul re same (.2); review objection to Chardonnay settlement        400.00/hr
                filed by BHM (.3); email clerk for hearing date (.2); draft notice of
                hearing re objection to settlement (.3); email G. Warner re BHM's
                objection to settlement (.2).

  6/20/2019 MFS Review Assael Inventory and email D. Levy re settlement on                     1.60         640.00
                consignment issues (.8); review e Filigree inventory and discuss             400.00/hr
                settlement of consignment issues with trustee (.4); email d. Paul re
                settlement of eFiligree consignment avoidance issues (.4).

  6/24/2019 MFS Draft bill of sale for FF&E (.3); discuss printer abandonment with             0.50         200.00
                Canon (.2).                                                                  400.00/hr

  6/25/2019 MFS Contact clerk and J. Lawver about hearing date on objection to                 0.20             80.00
                settlement (.2).                                                             400.00/hr

  6/26/2019 MFS Email clerk re hearing date on objections; telephone call with eFiligree       0.70         280.00
                re settlement of lien avoidance (.4); email eFiligree re same (.3).          400.00/hr

  6/27/2019 MFS Draft notice of hearing for objection to A. Glam settlement and                2.40         960.00
                Somerset settlement (.5); telephone call with Somerset re objection to       400.00/hr
                settlement (.4); email eFiligree re settlement of avoidance issue (.5);
                telephone call with eFiligree re settlement (.3); email A. Glam and
                Somerset re objections to settlement (.4); send second email to
                eFiligree re lien avoidance settlement (.3).

  6/28/2019 MFS Email Dori Paul re eFiligree settlement of avoidance claims.                   0.20             80.00
                                                                                             400.00/hr




                                                                                                         Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19          Desc Main
                                           Document      Page 18 of 28


                                                                                                        Page       9
                                                                                          Hrs/Rate        Amount

   7/1/2019 MFS Telephone call with Dori Paul re settlement of eFiligree avoidance            0.50         200.00
                claim (.3): email Dori Paul re same (.2)                                    400.00/hr

   7/2/2019 MFS Receive email from Dori Paul re settlement of eFiligree avoidance             0.20             80.00
                claim (.2)                                                                  400.00/hr

   7/8/2019 MFS Email eFiligree re settlement on avoidance issue (.3); receive email          0.30         120.00
                from D. Ambalu re Somerset settlement and respond to same (.3)              400.00/hr

  7/11/2019 MFS Draft reply to BHM's objection to three settlements (1.5)                     1.50         600.00
                                                                                            400.00/hr

  7/15/2019 MFS Review revisions to reply on objections to settlement and make                0.90         360.00
                additional edits (.4); review service addresses for reply (.2); prepare     400.00/hr
                exhibits for reply (.3)

  7/17/2019 MFS Receive email from D. Levy re settlement of Assael avoidance action           1.20         480.00
                and respond to same (.5); prepare for hearing on objections to              400.00/hr
                settlements (.7)

  7/18/2019 MFS Represent trustee at hearing on objections to settlement (.6); draft          1.30         520.00
                proposed orders on objections to settlements (.5); email Clerk re same      400.00/hr
                (.1); email G. Warner re Chardonnay settlement (.1)

  7/22/2019 MFS Email D. Ambalu re settlement of avoidance claims against Somerset            0.40         160.00
                (.2); email Rafi re settlement fo A. Glam avoidance claim (.2)              400.00/hr

  7/31/2019 MFS Telephone call with Rafi Glam re A. Glam settlement (.3)                      0.30         120.00
                                                                                            400.00/hr

   8/5/2019 MFS Email G. Warner re settlement with Chardonnay diamonds (.3); email            0.50         200.00
                G. Young re consignment jewelry (.2)                                        400.00/hr

   8/8/2019 MFS Draft letter to U.S. Bank re turnover (.3)                                    0.30         120.00
                                                                                            400.00/hr

            NJM Several communications with secured creditor's attorney regarding             0.50         272.50
                post-petition interest issue.                                               545.00/hr

   9/3/2019 MFS Email G. Warner re settlement with Chardonnay (.1); email Dori Paul re        0.30         120.00
                settlement with Efiligree (.1); email D. Ambula re Somerset settlement      400.00/hr
                (.1)

  9/20/2019 MFS Email D. Lampert re Chardonnay settlement (.2)                                0.20             80.00
                                                                                            400.00/hr

 11/13/2019 MFS Email Danny Ambalu re Somerset avoidance claims                               0.20             80.00
                                                                                            400.00/hr

  12/2/2019 MFS Email with trustee re possible avoidance claims for memo vendors.             0.20             80.00
                                                                                            400.00/hr




                                                                                                        Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19             Desc Main
                                           Document      Page 19 of 28


                                                                                                           Page      10
                                                                                             Hrs/Rate        Amount

 12/16/2019 MFS Email D. Ambalu re Somerset avoidance settlement                                 0.10             40.00
                                                                                               400.00/hr

   1/8/2020 MFS Email D. Ambalu re settlement of Somerset avoidance claim                        0.10             40.00
                                                                                               400.00/hr

   1/9/2020 MFS Email D. Levy re settlement of Assael avoidance action (.2); receive             0.60         240.00
                response to same (.1); discuss Assael settlement with trustee (.3)             400.00/hr

  1/20/2020 MFS Receive email for attorney for Assael re avoidance                               0.20             80.00
                                                                                               400.00/hr

  1/27/2020 MFS Draft motion for 2004 examination of U.S. Bank and Bremer bank                   1.00         400.00
                                                                                               400.00/hr

  2/12/2020 MFS Prepare for hearing on motion for 2004 exam (.5); represent trustee              1.00         400.00
                and motion for 2004 exam (.5)                                                  400.00/hr

  2/20/2020 MFS Draft subpoena of documents of US Bank and Bremer Bank                           1.20         480.00
                                                                                               400.00/hr

  3/12/2020 MFS Review Bremer bank records and begin chart of preference claims                  2.00         800.00
                                                                                               400.00/hr

  3/13/2020 MFS Continue drafting spreadsheet of preference claims (1.0); discuss                1.30         520.00
                claims with trustee (.3)                                                       400.00/hr

  3/30/2020 MFS Draft demand letters re preference claims against Gemco, Odelia, S.              2.90       1,160.00
                Kashi, Mad Monkey Media, I Reiss, Simon G, New Italian Art, and                400.00/hr
                Chase (1.3); research service address for same entities (.6); receive
                US Bank's responses to subpoena and review for avoidance claims
                (.8); email trustee re avoidance claims and preferences (.2)

  3/31/2020 MFS Draft preference demand letter against Barbara Hamilton Sustad,                  3.20       1,280.00
                Michael Bondanza, Beny Sofer and Chardonnay Diamonds (.8);                     400.00/hr
                telephone call with trustee re preference claims (.2); draft form
                objection to claims (.4); begin drafting four motions objecting to claims
                (1.8)

   4/1/2020 MFS Email clerk re hearing on motion objecting to claims (.1); finish drafting       2.30         920.00
                5 motions objection to claims (1.2); begin drafting two additional             400.00/hr
                motions objecting to claims (1.0)

   4/6/2020 MFS Receive voicemail from B. Hamilton re preference and return call re              0.50         200.00
                same (.3); email trustee re B. Hamilton preference (.2)                        400.00/hr

   4/7/2020 MFS Receive settlement offer from I.Reiss re preference (.2) email with              0.50         200.00
                trustee re analysis on I.Reiss offer (.3)                                      400.00/hr

   4/8/2020 MFS Email exchanges with I.Reiss Co re preference settlement (.4)                    0.40         160.00
                                                                                               400.00/hr




                                                                                                           Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19              Desc Main
                                           Document      Page 20 of 28


                                                                                                            Page   11
                                                                                              Hrs/Rate        Amount

  4/10/2020 MFS Receive voicemail re counsel re Michael Bondanza preference and                   0.60         240.00
                return call (.3); receive email from counsel re Michael Bondanza                400.00/hr
                preference and respond to same (.3)

  4/20/2020 MFS Receive and review email from A. Green re Gemco preference along                  1.00         400.00
                with security agreement documents (.3); research perfection and                 400.00/hr
                tracing of proceeds under UCC (.4); email A. Green re settlement of
                Gemco preference (.3)

  4/21/2020 MFS Call with Dave Kozlowski re Bondanza preference claim (.3); email re              0.50         200.00
                same (.2)                                                                       400.00/hr

  4/24/2020 MFS Email Dave Kozlowski re settlement of Bondaza preference (.4); Call               1.00         400.00
                with Jeff Klobucar re Hamiotn Sustad preference (.3) ; email trustee re         400.00/hr
                settlement with Hamilton Sustad on preference (.3)

  4/27/2020 MFS Call with Fleming re motion objecting to claim (.2); email J. Klobucar re         0.90         360.00
                settlement of Hamilton-Sustad preference (.2); receive response to              400.00/hr
                same and respond again re offer (.5)

  4/29/2020 MFS Begin drafting motion objecting to claim of Mayberry and Sivright (1.0);          1.30         520.00
                draft withdrawal of Swanson claim and cover letter (.3)                         400.00/hr

  4/30/2020 MFS Call with R. Galam re A. Glam claim objection (.2); review response to            1.60         640.00
                Gemco preference (.3); research commingled proceeds and tracing                 400.00/hr
                under UCC (.6); respond with analysis to A. Green on Gemo
                preference claim and offer (.5)

   5/4/2020 MFS Email J. Klobucar re settlement with Hamilton-Sustad (.3); email with             2.10         840.00
                clerk re defaults on motions objecting to claims (.1); email with clerk re      400.00/hr
                hearing date on additional motions objection to claims (.1); finish
                drafting motion objecting to Mayberry claim (.3); finish drafting motion
                objecting to Casey claim (.3); draft motion objecting to Schaal claim
                (.6); finish drafting motion objecting to Sivright claim (.4)

   5/5/2020 MFS Finish drafting motion objecting to Potts claim (.5); receive and review          2.00         800.00
                objection of R. Lindquist to settlement with I.Reiss (.2); email trustee re     400.00/hr
                same (.2); email clerk on hearing date for objection (.1); draft notice of
                hearing on settlement and objection (.3); finish drafting motion
                objecting to Murray claim (.4); email I. Reiss re objection to settlement
                (.3)

   5/6/2020 MFS Begin drafting response to objection to I.Reiss settlement (1.0); draft           2.10         840.00
                complaint against Odelia Jewelry (.8); email G. Warner re Chardonnay            400.00/hr
                preference and claim issue (.3)

   5/7/2020 MFS Email I.Reiss re objection to settlement (.3); Continue drafting                  2.70       1,080.00
                response to I.Reiss settlement (1.9); research settlement factors and           400.00/hr
                trustee business judgement standard (.5)




                                                                                                            Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19             Desc Main
                                           Document      Page 21 of 28


                                                                                                           Page   12
                                                                                             Hrs/Rate        Amount

   5/8/2020 MFS Receive email on New Italian settlement and respond to same (.4)                 0.40         160.00
                                                                                               400.00/hr

  5/11/2020 NJM Review and revise I.Reiss reply to objection by creditor.                        0.80         436.00
                                                                                               545.00/hr

            MFS Finish drafting response to objection to I.Reiss settlement and prepare          2.00         800.00
                exhibits (1.0); discuss same with trustee (.2); receive offer from New         400.00/hr
                Italian re preference and analyze defenses (.5); discuss New Italian's
                defenses with trustee (.3)

  5/12/2020 MFS Email P. Lombardi re New Italian preference settlement (.3); receive             0.80         320.00
                response from Mad Monkey Media re preference and analyze                       400.00/hr
                defenses (.5)

  5/14/2020 MFS Receive email from R. Lindquist re objection to I.Reiss claim (.2); Call         0.40         160.00
                R. Lindquist re same and re withdrawal of objection (.2)                       400.00/hr

  5/18/2020 MFS Email New Italian re preference settlement and hardship claim (.3)               0.30         120.00
                                                                                               400.00/hr

            MFS Research tracing rules under lowest intermediate balance test (.4);              1.10         440.00
                review bank records re lowest intermediate balance test after sale of          400.00/hr
                Gemco jewelry (.4); email A. Green re settlement with Gemco (.3)

  5/19/2020 MFS Analyze settlement offer from Bondanza and email trustee re same                 2.40         960.00
                (.6); Email D. Kozlowski re settlement of Bondanza claim (.3); begin           400.00/hr
                drafting motions objecting to claim of Pauley, Wallin and Brinks (1.2);
                analyze financials send by New Italian re preference claim (.3)

  5/20/2020 MFS Email exchanges with trustee re analysis on Bondanza claim and                   0.70         280.00
                preference (.5); email Dave Kozlowski re settlement offer of Bondanza          400.00/hr
                preference (.2)

  5/21/2020 MFS Review withdrawal of objection to I.Reiss claim (.1); email court clerk re       0.60         240.00
                same (.1); draft withdrawal of hearing (.3); email I.Reiss re withdrawal       400.00/hr
                and settlement payment (.1)

  5/26/2020 MFS Receive and review sales comparisons from New Italian Art in                     2.00         800.00
                connection with preference claim (.2); email trustee re settlement             400.00/hr
                strategy with New Italian Art (.3); review offer from Gemco re
                preference (.3); review Gemco invoices for new value defense (.3);
                email trustee re strategy for Gemco preference settlement (.3); email
                New Italian re accepting offer and re terms of settlement (.2); email A.
                Green re Gemco settlement (.3); email B. Stavole re Simon G
                preference (.1)

  5/27/2020 MFS Telephone call with D. Kozlowski re Bondanza preference settlement               0.60         240.00
                and claim (.2); email with trustee re same (.4)                                400.00/hr




                                                                                                           Exhibit B
Nauni J. Manty
        Case 19-40658         Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19               Desc Main
                                           Document      Page 22 of 28


                                                                                                             Page      13
                                                                                               Hrs/Rate        Amount

  5/28/2020 MFS Email with D. Kozlowski re terms of Bondanza settlement (.3); review               3.30       1,320.00
                15 box of debtor corporate files, including invoices and receipts to             400.00/hr
                determiner defenses of various preference defenses and the analyze
                possible fraudulent transfer claims (3.0)

  5/29/2020 MFS Draft memo to trustee on preferences and fraudulent transfers (.5)                 0.50         200.00
                                                                                                 400.00/hr

   6/3/2020 MFS Draft and file adversary preference complaint against Beny Sofer,                  3.00       1,200.00
                Chardonnay and Odelia (2.8); telephone call with D. Mathews re                   400.00/hr
                withdrawing claim (.2)

   6/4/2020 MFS Begin drafting motion objecting to claim of Cohenour and review her                2.00         800.00
                receipt for returned items compared with proof of claim (.8); email Erin         400.00/hr
                Bryan re objection to Reister claim (.3); receive response to same (.1);
                draft and file complaint against Simon G and review invoice for defense
                (.8)

   6/8/2020 MFS Receive email from clerk on motion objecting to claims (.1)                        0.10             40.00
                                                                                                 400.00/hr

   6/9/2020 MFS Received summons in cases against Beny Sofer, Odelia and                           2.00         800.00
                Chardonnay, then serve summons and complaints (.5); Received and                 400.00/hr
                analyze offer on Gemco preference and respond to same (.6); email
                clerk re additional motions objecting to claims (.1); finish drafting Wallin
                objection to claim, then file and serve (.4); finish drafting Pauley
                objection to claim, then serve and file (.4)

  6/10/2020 MFS Finish drafting Cohenour motion objection to claim, then serve and file            0.70         280.00
                (.4); finish drafting objection to Brinks claim, then serve and file (.3)        400.00/hr

  6/11/2020 MFS Receive email from Simon G re settlement of preference and review                  1.00         400.00
                new value defense (.5); discuss settlement with trustee (.3); email              400.00/hr
                Simon G with response and re new value (.2)

  6/18/2020 MFS Email with Erin Bryan re Reister claim (.1); review answer filed by                0.60         240.00
                Chardonnay Diamonds (.3); email G. Warner re settlement and                      400.00/hr
                defenses (.2)

  6/26/2020 MFS Email trustee re settlement on preference claim against Simon G. (.3);             0.60         240.00
                Email settlement offer to attorney for Simon G (.3)                              400.00/hr

  6/30/2020 MFS Email I.Reiss re preference settlement (.1); email J. Klobucar re                  0.70         280.00
                Hamilton settlement (.1); draft stipulation to extend deadline to answer         400.00/hr
                for Beny Sofer (.3); email S. Hilsenrath re same and re settlement (.2)

   7/2/2020 MFS Email I.Reiss re payment on settlement                                             0.10             40.00
                                                                                                 400.00/hr

   7/7/2020 MFS Email J. Klobucar re payment on Hamilton Sustad settlement (.1)                    0.10             40.00
                                                                                                 400.00/hr




                                                                                                             Exhibit B
Nauni J. Manty
         Case 19-40658        Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19             Desc Main
                                           Document      Page 23 of 28


                                                                                                           Page      14
                                                                                             Hrs/Rate        Amount

  7/10/2020 MFS Draft stipulation to extend deadline to answer for Simon G. (.4)                 0.40         160.00
                                                                                               400.00/hr

  7/14/2020 MFS Receive email from clerk re hearings on objections certain claims (.1)           0.10             40.00
                                                                                               400.00/hr

  7/17/2020 MFS Call with G. Warner re Chardonnay preference settlement (.2); begin              1.20         480.00
                drafting motion for default judgment on Odelia preference (1.0)                400.00/hr

  7/20/2020 MFS Review Chardonnay Diamonds defenses in adversary proceeding (.3);                0.50         200.00
                discuss Chardonnay settlement with trustee (.2)                                400.00/hr

  7/21/2020 MFS Email clerk re hearing date on motion for default on Odelia adversary            1.20         480.00
                (.1); finish drafting motion for default judgement on Odelia adversary         400.00/hr
                (.6); draft notice of default to clerk (.3); email G. Warner re settlement
                of Chardonnay preference (.2)

  7/22/2020 MFS Email G. Warner re settlement of Chardonnay settlement (.2)                      0.20             80.00
                                                                                               400.00/hr

  7/29/2020 MFS Call with E. Radow re settlement of Odelia preference (.3); receive              1.70         680.00
                email from J. Vann re Beny Sofer adversary (.3); Review Beny Sofer             400.00/hr
                OCB and new value defenses (.5); email J. Vann re settlement on
                Beny Sofer preference (.3); discuss Odelia settlement with trustee (.3)

  7/30/2020 MFS Email E. Radow re terms of settlement with Odelia re preference (.3);            0.70         280.00
                email clerk re continued hearing date (.1); draft notice of continued          400.00/hr
                hearing re Odelia motion for default judgment (.3)

   8/4/2020 MFS Email E. Radow re Odelia preference settlement(.1) ; email trustee re            1.30         520.00
                settlement options with Beny Sofer (.3); email J. Vann with Beny Sofer         400.00/hr
                settlement offer (.2) Draft second stipulation re Beny Sofer deadline to
                answer (.3); Email B. Stavole re Simon G. Settlement (.2); email
                trustee re settlement options with Gemco (.2)

   8/5/2020 MFS Email B. Cottrell re settlement of Gemco preference claim (.2)                   0.20             80.00
                                                                                               400.00/hr

   8/6/2020 MFS Email clerk re motion objecting to claim (.1); finish drafting motion            0.90         360.00
                objecting to Clark-Mathews claim (.6); call with B. Stavole re Simon G         400.00/hr
                preference (.2)

   8/7/2020 MFS Email B. Cottrell re settlement of Gemco preference claim (.2)                   0.20             80.00
                                                                                               400.00/hr

  8/18/2020 MFS Receive offer from Gemco re preference settlement (.3); discuss                  1.00         400.00
                Gemco settlement with trustee (.3); email trustee re remaining                 400.00/hr
                preference claims and possible fraud transfers (.4)

  8/25/2020 MFS Email G. Warner re Chardonnay settlement (.1); draft withdrawal of               0.50         200.00
                motion for default judgment in Odelia preference adversary (.2) draft          400.00/hr
                notice of dismissal of Odelia preference adversary (.2)




                                                                                                           Exhibit B
Nauni J. Manty
        Case 19-40658        Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19        Desc Main
                                         Document      Page 24 of 28


                                                                                                    Page      15
                                                                                      Hrs/Rate        Amount

  8/26/2020 MFS Review settlement offer W. Stavole re Simon G. settlement and             0.20             80.00
                respond to same (.2)                                                    400.00/hr

  8/31/2020 MFS Email trustee re settlement with Gemco and Beny Sofer (.4); receive       0.70         280.00
                email from clerk re motion allowing Chardonnay claim (.1); email G.     400.00/hr
                Warner re same (.2)

   9/1/2020 MFS Email J. Vann re settlement of Beny Sofer preference (.3); email B.       0.70         280.00
                Cottrell re settlement of Gemco preference (.1); review response to     400.00/hr
                same (.1); call with G. Warner re Chardonnay claim (.2)

   9/3/2020 MFS Draft fraudulent transfer demand letter to Comcast and GM                 0.70         280.00
                                                                                        400.00/hr

   9/8/2020 MFS Receive email from clerk re motion objecting to Mathews claim (.1);       0.30         120.00
                email A. Green re settlement docs (.2)                                  400.00/hr

  9/10/2020 MFS Email A. Green re revised term on Gemco settlement                        0.10             40.00
                                                                                        400.00/hr

  9/15/2020 MFS Discuss Beny Sofer settlement with trustee (.2); email J. Vann re         0.40         160.00
                settlement (.2)                                                         400.00/hr

  9/21/2020 MFS Finalize S.Kashi preference complaint (.6)                                0.60         240.00
                                                                                        400.00/hr

  9/23/2020 MFS Email B. Stavole re Simon G. Settlement (.1); email G. Warner re          0.30         120.00
                Chardonnay preference settlement and claim (.2)                         400.00/hr

  9/24/2020 MFS Discuss Beny Sofer settlement with trustee (.2); email J. Vann re         0.40         160.00
                settlement (.2)                                                         400.00/hr

  9/29/2020 MFS Email G. Warner re settlement with Chardonnay (.1)                        0.10             40.00
                                                                                        400.00/hr

  9/30/2020 MFS Receive email from J. Vann accepting Beny Sofer settlement (.2)           0.20             80.00
                                                                                        400.00/hr

  10/2/2020 MFS Receive S. Kashi summons and serve                                        0.10             40.00
                                                                                        400.00/hr

  10/5/2020 MFS Draft stipulation of dismissal of Chardonnay preference case (.3)         0.30         120.00
                                                                                        400.00/hr

 10/19/2020 MFS Draft Notice of dismissal of Simon G case.                                0.30         120.00
                                                                                        400.00/hr

 10/22/2020 MFS Email J. Vann re Beny Sofer Preference settlement                         0.20             80.00
                                                                                        400.00/hr




                                                                                                    Exhibit B
Nauni J. Manty
         Case 19-40658        Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19            Desc Main
                                          Document      Page 25 of 28


                                                                                                         Page      16
                                                                                           Hrs/Rate        Amount

 11/24/2020 MFS Email T. Wengrovsky re S. Kashi settlement (.2)                                0.20             80.00
                                                                                             400.00/hr

 11/25/2020 MFS Call with T. Wengrovski re S. Kashi settlement (.4)                            0.40         160.00
                                                                                             400.00/hr

 12/10/2020 MFS Email J. Vann re Beny Sofer settlement (.2); email T. Wengrovsky re            0.40         160.00
                S. Kashi settlement (.2)                                                     400.00/hr

 12/22/2020 MFS Email clerk re status of S. Kashi adversary (.1); begin drafting motion        1.10         440.00
                for summary judgment of S. Kashi adversary (1.0)                             400.00/hr

 12/28/2020 MFS Email with T. Wengrovsky re S. Kashi settlement (.2)                           0.20             80.00
                                                                                             400.00/hr

   1/4/2021 MFS Email with trustee re settlement S. Kashi (.2); email T. Wengrovsky re         0.40         170.00
                same (.2)                                                                    425.00/hr

  1/12/2021 MFS Email T. Wendgrovsky re settlement of S. Kashi preference (.3); email          1.40         595.00
                trustee re same (.2); email clerk re hearing date on motion objecting to     425.00/hr
                claim (.1); draft motion objecting to claim of D. Edwards (.8)

  1/26/2021 MFS Email trustee re settlement of S. Kashi preference (.2)                        0.20             85.00
                                                                                             425.00/hr

  1/28/2021 MFS Email T. Wengrovsky re settlement of S. Kashi settlement (.2)                  0.20             85.00
                                                                                             425.00/hr

  1/29/2021 MFS Receive email from T. Wengrovsky re S .Kashi settlement and respond            0.20             85.00
                to same (.2)                                                                 425.00/hr

   2/8/2021 MFS Email T. Wengrovsky re settlement of S. Kashi debt (.1); email A. Sofer        0.20             85.00
                re Beny Sofer settlement (.1)                                                425.00/hr

   2/9/2021 MFS Discuss S. Kashi settlement with trustee (.1); email T. Wengrovsky re          0.30         127.50
                same (.2)                                                                    425.00/hr

  2/12/2021 MFS Email T. Wengrovsky re settlement of S. Kashi debt (.2)                        0.20             85.00
                                                                                             425.00/hr

  2/16/2021 MFS Email T. Wengrovsky re settlement of S. Kashi preference                       0.20             85.00
                                                                                             425.00/hr

  3/11/2021 MFS Email T. Wengrovsky re S. Kashi settlement                                     0.10             42.50
                                                                                             425.00/hr

  3/17/2021 MFS Draft notice of dismissal of S. Kashi adversary                                0.30         127.50
                                                                                             425.00/hr

  3/23/2021 MFS Email J. Vann re Beny Sofer settlement                                         0.10             42.50
                                                                                             425.00/hr




                                                                                                         Exhibit B
Nauni J. Manty
         Case 19-40658         Doc 222        Filed 06/18/21 Entered 06/18/21 15:42:19     Desc Main
                                              Document      Page 26 of 28


                                                                                                      Page      17
                                                                                        Hrs/Rate        Amount

  3/24/2021 MFS Email clerk re update on Beny Sofer adversary                               0.10             42.50
                                                                                          425.00/hr

  3/31/2021 MFS Draft notice of dismissal of Beny Sofer adversary                           0.20             85.00
                                                                                          425.00/hr

   6/8/2021 MFS Prepare fee application and exhibits.                                       4.50        1,912.50
                                                                                          425.00/hr

                 For professional services rendered                                       198.70      $82,753.50
                                                      Fee Reduction                                    <4,342.50>
                                                      Total Fees                                      $78,411.00
  3/28/2019 Copying cost                                                                                      1.50
            Draft Motion to Sell

  4/23/2019 Copies                                                                                            1.00
            Chardonnay Diamond Inventories

  4/25/2019 Copies                                                                                            1.00
            Letter to Christenson Jewelers and Comcast to phone number (4 addresses)

             Postage - UPS Overnight Mail                                                                    92.62
             Letter to Christenson Jewelers and Comcast to phone number (4 addresses)

   5/1/2019 Copying cost                                                                                      2.25
            Motion for 2004 Exam

             Copies                                                                                           2.25
             Motion for 2004 Exam

  5/29/2019 Copying cost                                                                                      1.50
            Draft response to motion for relief

  6/25/2019 Copies                                                                                            1.75
            Notice of Settlement

  7/11/2019 Copies                                                                                            1.75
            Draft reply to objection to settlements

  7/16/2019 Copies                                                                                            8.50
            Pleadings for hearing on objection to settlements

  3/11/2020 Copying cost - bank statements and checks re preferences                                         25.25

  3/23/2020 Copying cost - claims register                                                                   11.50

             Copying cost - claims register                                                                  11.50

   4/2/2020 Postage - 5 claim objections                                                                      3.25




                                                                                                      Exhibit B
Nauni J. Manty
         Case 19-40658          Doc 222      Filed 06/18/21 Entered 06/18/21 15:42:19   Desc Main
                                             Document      Page 27 of 28


                                                                                                 Page      18
                                                                                                    Amount

   4/2/2020 Copying cost - 5 claim objections                                                           12.50

   5/5/2020 Postage - notice of hearing                                                                  3.50

             Postage - claim objections                                                                  9.95

             Copying cost - notice of hearing                                                            5.25

             Copying cost - claim objections                                                            82.50

   5/6/2020 Postage - claim objection                                                                    6.95

   6/5/2020 Copying cost - claim objections                                                              4.50

  6/10/2020 Postage - 2 claim objections                                                                 8.45

             Copies - 2 claim objections                                                                52.00

             Copying cost                                                                               64.50

             Postage - claim objection                                                                   9.60

  6/11/2020 Copying cost                                                                                15.00

             Postage - claim objection                                                                   3.90

   8/6/2020 Copying cost - claim objection                                                              36.00

             Postage - claim objection                                                                   4.80

                 Total additional charges                                                           $485.02


                 Total amount of this bill                                                       $83,238.52
             Fee Reduction                                                                       <4,342.50>

             Balance due                                                                         $78,896.02



                                                 Timekeeper Summary
Name                                                                            Hours     Rate      Amount
Chris Camardello                                                                 0.30   495.00     $148.50
Chris Camardello                                                                 0.70     0.00        $0.00
Jacqueline J. Williams                                                           2.50   400.00    $1,000.00
Krisann Treague                                                                  1.50   190.00     $285.00
Mary Sieling                                                                     8.60   425.00    $3,655.00
Mary Sieling                                                                   160.10   400.00   $64,040.00
Nauni Jo Manty                                                                  25.00   545.00   $13,625.00




                                                                                                 Exhibit B
 Case 19-40658       Doc 222     Filed 06/18/21 Entered 06/18/21 15:42:19           Desc Main
                                 Document      Page 28 of 28



                            CERTIFICATE OF VERIFICATION

       I, Nauni Manty of Manty & Associates, P.A., declare under penalty of perjury that the

foregoing facts are true and correct to the best of my knowledge, information and belief.

Dated: June 18, 2021                                MANTY & ASSOCIATES, P.A.




                                                    Nauni Manty (#230352)
                                                    150 South Fifth Street, Suite 3125
                                                    Minneapolis, MN 55402
                                                    (612) 465-0990

                                                    Attorneys for Trustee
